DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/046,812 filed on 10/12/2020.
Currently, claims 1-20 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is being considered by the examiner.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required without any other texts. Abstract from WO 2019/197393 is unacceptable. 
Claim Objections
Claims 1-20 are objected to because of the following informalities: claim 1, line 7; Applicant is advised to take out “according to this claim”.  Appropriate correction is required. Claims 2-14 depending upon the objected claim 1 are also objected. Claims 1, 12, 13, 15, 17, 18 and 20; a phrase “realised” should be read as -- realized --. Corrections are required. Claims 2-14, 16-17, 19-20 depending upon the objected claims 1, 15 and 18 are also objected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 6; a citation “a second connection profile” is confusing and indefinite because it is not clear that if this “a second connection profile” is the same as “a second connection profile” already cited in lines 3-4? Clarification is required. Claims 2-14 depending upon the rejected claim 1 are also rejected. 
Re claim 1, lines 13, 24; a phrase “its” is confusing and indefinite because it is not clear that if “its” referring to which structure? Clarification is required. Claims 2-14 depending upon the rejected claim 1 are also rejected. Claim 15, lines 12, 23; claim 17, line 2; claim 18, lines 12 and 23; having the same issues as mentioned; therefore, claims 15-20 are rejected. 
Re claim 9, line 3; a phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Claim 11, line 3; having the same issues as mentioned is also rejected. 
Re claim 11, line 2; a citation “having an overall height…” is confusing and indefinite because it is not clear which structure is “having an overall height”? Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


As best understood, claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2016/0369507 to Pervan et al. (‘Pervan’).
Re claims 1, 2, 15, 18: Pervan discloses a floor or wall covering panel 10, having a top surface, a bottom surface and at least four sides (Figs. 3-7), wherein a first one of the sides comprises a first connection profile 12 and a second one of the sides comprises a second connection profile 13 (Fig. 7), the first and second connection profiles 12/13 being arranged on opposed sides of the panel 10, the first connection profile 12 being configured for mechanically engaging and interlocking with a second connection profile 13 of another floor or wall covering panel, wherein the first side and the top surface meet at a top edge of the first side and the second side and the top surface meet at a top edge of the second side, wherein the first connection profile 12 comprises a tongue 12 (par. [0216]) protruding beyond the top edge of the first side (as shown in Fig. 7), wherein the second connection profile 13 comprises a groove 13 (see (par. [0216]) recessed with respect to the top edge of the second side, the groove 13 being delimited at its bottom by a base 14, protruding or not beyond the top edge of the second side; wherein the floor or wall covering panel 10 is of a laminar structure (see Fig. 7), including a wear layer (par. [0146]) arranged on the core layer ; wherein the core layer includes a first sublayer 2 of a first composite material and a second sublayer 3 of a second composite material atop the first sublayer 2; wherein each of the first and second composite materials comprises thermoplastic material (pars. [0144], [0175]) and filler material (par. [0147]), the first and second composite materials obviously are being of different formulations; wherein the base 14 delimiting the bottom of the groove; wherein the first composite material obviously has lower stiffness than the second composite material (see pars. [0144-0147]). Pervan discloses basic structures for the claimed invention as stated but does not disclose expressly the core layer having a modulus of elasticity, measured according to EN 310, greater than 1000 MPa, the filler material of the first and second 
Re claim 3: wherein the thermoplastic material of the first and second composite materials comprises PVC resin (see par. [0144]).
Re claims 4-6: Pervan discloses basic structures for the claimed invention as stated above but does not disclose expressly wherein the thermoplastic material of the first composite material comprises from 2.5 % to 20 % by weight of plasticizer with respect to the PVC resin; wherein the thermoplastic material of the second composite material comprises no or less than 2.5 % by weight of plasticizer with respect to the PVC resin; and wherein the thermoplastic material of the first composite material comprises from 2.5 % to 20 % by weight of plasticizer with respect to the PVC resin, wherein the thermoplastic material of the second composite material comprises no or less than 2.5 % by weight of plasticizer with respect to the PVC resin, and wherein the ratio of the plasticizer content of the thermoplastic material of the first composite material to the plasticizer content of the thermoplastic material of the second composite material is comprised in the range from 5 to 100. However, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to choose different material characteristic; weight ratio and range in order to obtain and optimize suitable floor panels as desirable.
Re claims 7, 16 and 19: wherein the first and second sublayers 2/3 are coextruded composite layers (see Figs. 1A-1B).

Re claim 9: wherein the thickness of the first sublayer 2 amounts to between 10% and 40%, preferably to between 10% and 33%, of the thickness of the entire core layer (see Fig. 7).
Re claim 10: wherein the mineral material (pars. [0034], [0084]) is calcium carbonate (par. [0216]).
Re claim 11: having an overall height comprised in the range from 2.5 to 10 mm, more preferably in the range from 3 mm to 6 mm, and most preferably in the range from 3 mm to 4.5 mm (see par. [0191]).
Re claims 12-13, 17 and 20: wherein the base 14 delimiting the bottom of the groove 13 is obviously realized at least to 90% of its weight within the first sublayer 2 of the core layer or entirely within the first sublayer 2 of the core layer (see Fig. 7).
Re claim 14: wherein the first and second connection profiles 12/13 are machined into the first and second sides, respectively (Fig. 7).
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale